Edward J. Maney, Esq.#012256
CHAPTER 13 TRUSTEE
101 N. First Ave. Suite 1775
Phoenix, Arizona 85003
(602) 277-3776
ejm@maney13trustee.com


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA
                                     PHX DIVISION

In re: DUSTIN J. HAMBY                       §       Case No. 18-03941
                                             §
                                             §
              Debtor(s)                      §
         CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Edward J. Maney, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/13/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 09/25/2018.

       6) Number of months from filing or conversion to last payment: 2.

       7) Number of months case was pending: 8.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $3,200.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)




Case 2:18-bk-03941-PS          Doc 39   Filed 12/14/18 Entered 12/14/18 14:32:11            Desc
                                            Page 1 of 4
Receipts:
      Total paid by or on behalf of the debtor(s)                     $ 6,730.00
      Less amount refunded to debtor(s)                                    $ 0.00
NET RECEIPTS                                                                             $ 6,730.00



Expenses of Administration:

        Attorney's Fees Paid Through the Plan                         $ 3,292.55
        Court Costs                                                        $ 0.00
        Trustee Expenses & Compensation                                 $ 437.45
        Other                                                              $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                         $ 3,730.00

Attorney fees paid and disclosed by debtor(s):                        $ 1,200.00



Scheduled Creditors:
Creditor                                                 Claim       Claim       Claim   Principal     Interest
Name                                     Class       Scheduled    Asserted    Allowed        Paid         Paid
Hughes Federal Credit Union              Sec         61,000.00   68,933.86   68,933.86   1,452.73     1,547.27
Generic Creditor                         Sec         23,942.00   23,942.00   23,942.00       0.00         0.00
Generic Creditor                         Sec              0.00   43,282.28   43,282.28       0.00         0.00
Generic Creditor                         Sec         27,232.00   27,232.00   27,232.00       0.00         0.00
Internal Revenue Services                Pri              0.00   91,616.17   91,616.17       0.00         0.00
Internal Revenue Services                Uns              0.00   59,744.05   59,744.05       0.00         0.00
Office of the Arizona Attorney General   Pri              0.00   11,925.89   11,925.89       0.00         0.00
Office of the Arizona Attorney General   Uns              0.00    1,708.96    1,708.96       0.00         0.00
General Unsecured                        Uns              0.00    9,894.00    9,894.00       0.00         0.00
Benjamin Joseph Wright, Esq.             Lgl              0.00    4,500.00    4,500.00   3,292.55         0.00




UST Form 101-13-FR-S (9/1/2009)




Case 2:18-bk-03941-PS            Doc 39          Filed 12/14/18 Entered 12/14/18 14:32:11        Desc
                                                     Page 2 of 4
Summary of Disbursements to Creditors:

                                             Claim            Principal         Interest
                                             Allowed          Paid              Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00           $ 0.00            $ 0.00
      Mortgage Arrearage                          $ 0.00           $ 0.00            $ 0.00
      Debt Secured by Vehicle              $ 136,158.14       $ 1,452.73        $ 1,547.27
      All Other Secured                     $ 27,232.00            $ 0.00            $ 0.00
TOTAL SECURED:                             $ 163,390.14       $ 1,452.73        $ 1,547.27

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00          $ 0.00            $ 0.00
        Domestic Support Ongoing                  $ 0.00          $ 0.00            $ 0.00
        All Other Priority                 $ 103,542.06           $ 0.00            $ 0.00
TOTAL PRIORITY:                            $ 103,542.06           $ 0.00            $ 0.00

GENERAL UNSECURED PAYMENTS:                 $ 71,347.01           $ 0.00            $ 0.00



Disbursements:

       Expenses of Administration            $ 3,730.00
       Disbursements to Creditors            $ 3,000.00

TOTAL DISBURSEMENTS:                                          $ 6,730.00




UST Form 101-13-FR-S (9/1/2009)




Case 2:18-bk-03941-PS       Doc 39   Filed 12/14/18 Entered 12/14/18 14:32:11   Desc
                                         Page 3 of 4
        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.



                                                                       Digitally signed by
                                         Edward J.                     Edward J. Maney,
                                                                       Esq.
                                         Maney, Esq.                   Date: 2018.12.14
Date: 12/13/2018                        By:                            11:38:16 -07'00'
                                                  Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)




Case 2:18-bk-03941-PS          Doc 39     Filed 12/14/18 Entered 12/14/18 14:32:11               Desc
                                              Page 4 of 4
